In an action for a divorce and ancillary relief, the plaintiff wife appeals from stated portions of a judgment of the Supreme Court, Suffolk County (Kent, J.), entered August 21, 2000, which, inter alia, directed equitable distribution of the marital residence.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contentions, the Supreme Court properly applied the relevant factors of Domestic Relations Law § 236 (B) (5) (d) when it awarded her 50% of the appreciation in the marital residence from May 2, 1990, the date that the residence was transformed from the defendant’s separate property into marital property, through January 21, 2000, the date of the trial (see, Domestic Relations Law § 236 [B] [5] [d]). The Supreme Court also correctly determined that the plaintiff was liable for 50% of the debt incurred on the marital residence at the time that the parties refinanced in 1990. Taking this into account, the Supreme Court properly awarded the plaintiff the sum of $39,499.70 as her equitable share of the marital residence.
The plaintiffs remaining contentions are without merit. McGinity, J. P., Luciano, Feuerstein and Prudenti, JJ., concur.